Name: Council Regulation (EC) No 965/97 of 26 May 1997 opening and providing for the management of autonomous Community tariff quotas for certain live fish originating in the Slovak Republic and the Czech Republic
 Type: Regulation
 Subject Matter: fisheries;  Europe;  tariff policy;  EU finance;  international trade
 Date Published: nan

 31 . 5 . 97 I EN I Official Journal of the European Communities No L 141 / 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EC) No 965/97 of 26 May 1997 opening and providing for the management of autonomous Community tariff quotas for certain live fish originating in the Slovak Republic and the Czech Republic to all imports of the product in question in all the Member States until the quotas are exhausted ; Whereas a decision on the opening of autonomous tariff quotas has to be taken by the Community; whereas there is no reason why the Member States should not, in the interests of an efficient common management of the quotas, be authorized to draw on the quotas for the neces ­ sary quantities corresponding to actual imports; whereas, however, this type of management calls for close liaison between the Member Statrs and the Commission , the latter having to be in a position to monitor the rate at which the quotas are used up and notify the Member States accordingly, HAS ADOPTED THIS REGULATION: THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission , Whereas the Agreements in the form of an exchange of letters between the European Community and the Czech Republic signed on 22 September 1994 (') and between the European Community and the Slovak Republic, signed on 28 October 1994 (2) concerning fish have supplemented the European Agreements with these two countries by providing inter alia for duty-free tariff quotas for live trout and carp; Whereas, following the accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden , the Council agreed that existing preferential exports to these countries of 150 tonnes of live trout originating in the Slovak Republic and 310 tonnes of live carp originating in the Czech Republic should be taken into account; whereas it also agreed to renew the Agree ­ ments in the form of an exchange of letters by adding the quantities arising from enlargement to those already provided for; Whereas these tariff measures will be set out in additional protocols to the Europe Agreements with the Slovak Republic and the Czech Republic; whereas these conces ­ sions should be implemented autonomously pending the entry into force of these protocols; whereas tariff quotas for the products should be opened from 1 January 1997 and apply until the entry into force of the additional protocols; Whereas all Community importers should be assured equal and uninterrupted access to the tariff quotas; whereas the rates laid down for these quotas should apply Article 1 Import duties on products listed in the Annex originating in the Czech Republic and in Slovakia are hereby suspended at the levels and within the limits of the annual Community tariff quotas set for each . Article 2 The tariff quotas referred to in Article 1 shall be managed by the Commission , which may take any appropriate administrative measures to ensure that they are managed efficiently. Article 3 Where an importer presents a declaration for release for free circulation in a Member State, applying to take advantage of the preferential arrangements, and for a product covered by this Regulation and the entry is accepted by the customs authorities, the Member State concerned shall , by notifying the Commission , draw an amount corresponding to its requirements from the appropriate quota volume . (') OJ No L 272, 22 . 10 . 1994, p. 50 . (2 OJ No L 294, 15 . 11 . 1994, p. 27 . No L 141 /2 EN Official Journal of the European Communities 31 . 5 . 97 Requests for drawings, indicating the date on which the entries were accepted, must be sent to the Commission without delay. Drawings shall be granted by the Commission in chrono ­ logical order of the dates on which the customs author ­ ities of the Member States concerned accepted the entries for release for free circulation , to the extent that the available balance so permits . If a Member State does not use a drawing in full it shall return any unused portion to the corresponding quota volume as soon as possible . If the quantities requested are greater than the available balance of the quota volume, the balance shall be al ­ located among applicants on a pro rata basis . The Commission shall inform the Member States of the drawings made . Article 4 Each Member State shall ensure that importers of the products in question have equal and continuous access to the quotas for as long as the balance of the relevant quota volume so permits . Article 5 The Member States and the Commission shall cooperate closely to ensure that this Regulation is complied with . Article 6 This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Communities. It shall apply from 1 January 1997 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 26 May 1997. For the Council The President W. SORGDRAGER ANNEX Order No CN code Description Duty(%) Annual quota volume Originating in the Czech Republic Originating in the Slovak Republic 09.5261 0301 91 90 Live trout (Salmo trutta, Oncorhynchus mykiss, Oncorhynchus clarki, Oncorhynchus aguabonita, Oncorhynchus gilae) o C ) 50 tonnes 200 tonnes 09.5263 0301 93 00 Live carp 0 C ) 1 160 tonnes 50 tonnes (') Subject to conformity with the reference period .